Exhibit FOR IMMEDIATE RELEASE:February 7, 2008 KEY TECHNOLOGY ANNOUNCES FISCAL 2 Record Shipments and Backlog WALLA WALLA, WA Key Technology, Inc. (Nasdaq: KTEC) today announced sales and operating results for the first quarter of fiscal 2008 ended December 31, 2007. Net sales for the three-month period ended December 31, 2007 totaled $28.9 million, compared to $22.6 million recorded in the same quarter last year.Net earnings for the first quarter of fiscal 2008 were $1.1 million or $0.20 per diluted share.Total net earnings for the same period last year were $1.6 million, or $0.29 per diluted share, which included a $750,000 gain, or $0.14 per share, from the sale of the Company’s 50% interest in its InspX joint venture. Gross profit for the first quarter of fiscal 2008 was $11.5 million compared to $8.7 million in the corresponding period last year.As a percentage of sales, gross profit for the quarter was 39.6% compared to 38.6% in the first quarter of fiscal 2007. “We are very pleased at the first quarter performance, particularly with the growth of revenue and increases in gross margin,” commented David Camp, President and Chief Executive Officer.“This is the second year in a row where we have had excellent earnings in the first quarter of the fiscal year, which historically has been our weakest quarter.” Operating expenses for the quarter ended December 31, 2007 were $10.2 million, or 35.2% of sales, compared to $7.8 million, or 34.6% of sales in the same quarter last year. Mr. Camp noted, “Much of the increase in operating expenses is the result of increased sales activities, increased general and administrative expense, including investment in our new ERP system, and R & D spending on new product development.Sales and Marketing expenses in the first quarter were comparatively higher, partially due to higher shipments and increased sales commissions.” Orders received during the first quarter of fiscal 2008 were $35.0 million, compared to $23.4 million in the same period last year, an increase of 49.6% year-over-year.The Company’s backlog at December 31, 2007 was $36.8 million, compared to a backlog of $23.7million in the same quarter last year. Camp further commented, “We are proud of the continuing confidence that our customers have in our solutions and we are working to exceed our customers’ delivery expectations. This is the first time in Key’s history that we have established an all-time record backlog at the end of the first quarter of a fiscal year and, as a result, we also anticipate a strong second quarter for shipments.” About Key Technology Key Technology, Inc., headquartered in Walla Walla, Washington, is a worldwide leader in the design and manufacture of process automation systems for the food processing and industrial markets.The Company’s products integrate electro-optical inspection and sorting, specialized conveying and product preparation equipment, which allow processors to improve quality, increase yield and reduce cost.Key has manufacturing facilities in Washington, Oregon, and the Netherlands, and worldwide sales and service coverage. This release contains forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995.
